                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 AT NASHVILLE

LANCER D. TISDALE,                          )
    Plaintiff,                              )
v.                                          )      Docket No.
                                            )
NATIONAL KWIKMETAL                          )      JUDGE:
SERVICE, LLC,                               )      MAGISTRATE JUDGE:
     Defendant.                             )      JURY DEMAND



                         NOTICE OF SUMMONS TO BE ISSUED




       Comes now Plaintiff, LANCER TISDALE, by and through counsel, and gives Notice of

Filing a Summons to be issued (herein attached as “Exhibit A”).




                                            Respectfully submitted,


                                            /s/ Christopher V. Boiano        _
                                            Christopher V. Boiano (#030076)
                                            Boiano & Boiano, LLC
                                            115 Shivel Dr.
                                            Hendersonville, Tennessee 37075
                                            P: 615-991-7117
                                            F: 615-296-0390
                                            christopher@boianolaw.com
                                            Attorney for Plaintiff Lancer Tisdale




                                          Page 1 of 1
     Case 3:20-cv-00961 Document 5 Filed 11/10/20 Page 1 of 1 PageID #: 60
